


Exhibit 10.1


Summary of
May 14, 2012 Restricted Stock Unit Awards
To Executive Officers
of Bakers Footwear Group, Inc.


The following table sets forth for each of the Company’s executive officers the
number of RSUs granted to each executive officer on May 14, 2012:


Name and Principal Position (1)
Shares of
Common Stock
Underlying Units(2)
Peter A. Edison
150,000
Chairman of the Board, Chief
Executive Officer and President
     
Mark D. Ianni
100,000
 Executive Vice President and Chief
 Merchandising Officer
     
Joseph R. VanderPluym
100,000
Executive Vice President and Chief
Operations Officer
     
Stanley K. Tusman
80,000
Executive Vice President and Chief
Planning Officer
     
Charles R. Daniel, III.
80,000
Executive Vice President, Chief
Financial Officer, Controller,
Treasurer and Secretary
 



(1)  Messrs. Edison, Ianni, VanderPluym and Tusman are each a party to a written
employment agreement with the Company.  All of the executive officers may be a
party to other compensation arrangements with the Company that have been filed
as exhibits to the Company’s Annual Report on Form 10-K or in other filings with
the Securities and Exchange Commission.  The Company’s executive officers are
also eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock
Option Plan, as amended, and the Bakers Footwear Group, Inc. 2005 Incentive
Compensation Plan, receive matching employer contributions to the Company’s
401(k) plan, participate in other employee benefit plans and receive other forms
of compensation.  The Company also pays premiums on a life insurance policy
solely for the benefit of Mr. Tusman.


(2)  Each of the restricted stock units was issued pursuant to the Bakers
Footwear Group, Inc. 2012 Incentive Compensation Plan with the following
terms.  Each of the awards will vest and each of the executive officers will be
entitled to receive a specified amount of the Company’s common stock after the
executive officer (i) has been continuously employed by the Company for two
years from the grant date and (ii) the conditions of at least the first of three
vesting triggers is satisfied. Satisfaction of each vesting trigger is a
condition to vesting of an additional 1/3 of the total amount of the award. The
vesting triggers occur when the fair market value of the Company’s common stock
reaches certain threshold closing amounts. Each of the awards expire on the
fifth anniversary of the date of grant to the extent any vesting triggers have
not been satisfied by that date.
 
 
 
 


 

